Exhibit 10.1 401 Bay Street, Suite 2700, PO Box 152 Toronto, Ontario M5H 2Y4 News Release for immediate release Arizona Star to Deregister from U.S. SEC and to Terminate its U.S. Reporting Obligations Trading Symbol: AMEX: AZS Toronto, Ontario, Canada, March 14, 2008 Arizona Star Resource Corp. (the “Company”) today announced its intention to file a Form 15F with the U.S. Securities and Exchange Commission (the “SEC”) to terminate its registration and its U.S. reporting obligations under the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), as soon as practicable following the delisting and deregistration of the Company’s common shares without par value from the American Stock Exchange (the “AMEX”). After the filing of Form 15F, the Company’s reporting obligations in the U.S. will be suspended immediately upon the effective date of the delisting from the AMEX.
